[DO NOT PUBLISH]


          IN THE UNITED STATES COURT OF APPEALS

                 FOR THE ELEVENTH CIRCUIT                      FILED
                   ________________________          U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                                                          December 19, 2007
                          No. 07-12222                  THOMAS K. KAHN
                    ________________________                CLERK

              D. C. Docket No. 05-00086-CV-WCO-2

ARMENTROUT ROEBUCK MATHENY
CONSULTING GROUP, P.C.,
a Georgia Corporation,

                                                         Plaintiff-Counter-
                                                      Defendant-Appellant,

                               versus

JACKSON COUNTY WATER AND SEWERAGE
AUTHORITY,
a Georgia Public Utility Authority,
PRIME ENGINEERING INCORPORATED,
a Georgia Corporation,

                                                       Defendants-Counter-
                                                       Claimant-Appellees.


                    ________________________

             Appeal from the United States District Court
                for the Northern District of Georgia
                  _________________________

                        (December 19, 2007)
Before EDMONDSON, Chief Judge, WILSON, Circuit Judge, and MARTINEZ,*
District Judge.

PER CURIAM:

       Armentrout Roebuck Matheny Consulting Group, P.C., (“Armentrout”)

appeals the district court’s grant of summary judgment in favor of Jackson County

Water and Sewerage Authority and Prime Engineering, Inc. (together, the

“Defendants”). Finding that Armentrout granted the Defendants an implied license

to use its copyrighted materials, the district court granted summary judgment for

the Authority and Prime. We vacate and remand.

       We review a district court’s grant of summary judgment de novo, “applying

the same legal standards that bound the district court, and viewing all facts and

reasonable inferences in the light most favorable to the nonmoving party.” Cruz v.

Publix Super Mkts., Inc., 428 F.3d 1379, 1382 (11th Cir. 2005) (internal quotation

marks omitted). Summary judgment is appropriate where the record shows “that

there is no genuine issue as to any material fact and that the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(c).

       Upon careful consideration and after the benefit of oral argument, we

conclude that a reasonable jury, weighing the factors discussed in Nelson-Salabes,



       *
         Honorable Jose E. Martinez, United States District Judge for the Southern District of
Florida, sitting by designation.

                                                2
Inc. v. Morningside Dev., LLC, 284 F.3d 505, 516 (4th Cir. 2002), could find that

Armentrout did not grant the Defendants an implied license to use its copyrighted

materials.1 Therefore, as a genuine issue of material fact exists, summary

judgment was inappropriate. Accordingly, we vacate the district court’s grant of

summary judgment in favor of the Defendants and remand this case to the district

court for trial on the merits.

VACATED AND REMANDED.




       1
         For instance, the following facts lend support to the finding that Armentrout did not
intend to grant an implied license: (1) the parties were involved in an ongoing relationship, (2)
the contract restricted Jackson County’s ability to transfer all rights under the agreement without
Armentrout’s written consent, and (3) Armentrout placed copyright notices on its materials.

                                                 3